Exhibit BPO Management Services (“BPOMS”) Letter to Stockholders - A Year in Review April 15, Dear Stockholders, This past year has been an important building year for BPO Management Services. (OTCBB:BPOM).By completing the merger of privately-held BPO Management Services (“Former BPOMS”) with netGuru, Inc. (which then changed its name to BPO Management Services, Inc.), raising $21 million in new capital and closing three cornerstone acquisitions we have completed the initial stage in our plan to become North America’s leading provider of back-office sourcing solutions for middle market enterprises. Along the way we grew our top line dramatically, from Former BPOMS’ revenue of $5 million in 2006 to a run rate of more than $30 million in Q4’07, and strengthened our three primary BPO service offerings; Ø HRO–Human Resource Outsourcing (HRMS acquisition in June), Ø ECM–Enterprise Content Management (DocuCom acquisition in June), and Ø ITO– Information Technology Outsourcing (Blue Hill acquisition in October). The integration of each of these acquisitions with existing business operations, particularly our off-shore delivery capability, has effectively positioned BPOMS to capitalize on the rapidly accelerating demand for BPO services. In 2007, we expanded our customer base, geographic reach, products and people, positioning us for organic business growth and future acquisitions in 2008 and beyond. BPOM’s major activities and accomplishments in 2007 include: Merger We emerged in January 2007, having completed the merger of Former BPOMS with NetGuru (NASDAQ:NGRU) in December 2006.We applied to and were accepted by the OTC Bulletin Board in February (OTCBB:BPOM). Raised $21 Million in New Equity Capital Our investment bankers, C. E. Unterberg, Towbin (now Collins Stewart), raised $14 million for the Company through a private placement that closed in June.In October, the Company raised an additional $7 million through an exercise of warrants that were part of the June capital raise.The institutional investors in these transactions were: Vision Capital Advisors, New York; Renaissance Capital, Group, Dallas; Roswell Capital Partners, Atlanta, and Heller Capital Investments, Englewood Cliffs, New Jersey. Proceeds from these financings were used to complete the three cornerstone acquisitions described below. Three Major Acquisitions During 2007 BPOMS completed three acquisitions: In June, we closed HRMS, San Francisco, (an HR software provider) and DocuCom, Toronto, (a document management solutions provider); and in October, we acquired Blue Hill Data Services, Pearl River, NY, (a provider of IT infrastructure outsourcing solutions). These three acquisitions brought $22 million in additional revenue on an annualized basis, a substantial customer base and an operating platform from which BPOMS can significantly expand its business. Integrating New Business to Reduce Operating Costs A very important aspect of our acquisition program is our ongoing business integration efforts required to bring each of our acquired companies into the BPOMS fold, creating a single organization which can deliver anticipated financial results.
